BY THE COURT
Among other things, counsel for plaintiffs in error claim that the Court was without jurisdiction to render judgment against Goldie Weaver. We think it sufficient to state that no judgment was rendered against Goldie Weaver.
There is also a suggestion that this bill should have been presented to or worked out in the Probate Court through the guardian of Eliza House. Upon the death of Eliza House, the duties of the guardian ceased. The guardian properly paid the expenses at the hospital incurred in caring for Eliza House, but as above stated, his duties terminated the moment Eliza House died.
We have read the record in this case and considered the briefs of counsel and upon such consideration, are of opinion that the lower court was justified in rendering the judgment which it did.
Finding no error in the record which we consider prejudicial to plaintiffs in error, the judgment of the lower court will be affirmed.
Kunkle, Allread and Hornbeck, JJ., concur.